DETAILED ACTION
1. 	The amendment filed on June 7, 2022 is insufficient to overcome the rejection of claims 1-2 and 4-11 based upon the modified Office action because:  the amended independent claim, which includes the new limitation “a bypass duct”, does not clearly describe the configuration connections between intake port, first intake manifold, second intake manifold and bypass duct.  Therefore, Claims 1-2 and 4-11 continues to be rejected by 35 USC 112, second paragraph.
	Claim 3 is canceled; and
	Claims 1-2 and 4-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 4-9, as far as understood, are rejected under 35 USC 103 as obvious over Abe et al (US 4,932,368) in view of Novak et al. (US 5,267,5433).
Regarding claim 1, Abe invention teaches an engine intake system [Figure 1] comprising: an intake port (102) of a cylinder head [engine (101)], an intake passage (104) configured to supply air, which flows from an air cleaner (103) through a charger (105) and an intercooler (106), to the intake port (102); 10and a bypass valve disposed at an inlet of a bypass duct (108) and configured to pass and block 15the air flowing from the air cleaner.
Abe invention fails to specifically disclose a port partition disposed to divide an intake port of a 5cylinder head into an upper portion and a lower portion, a first intake manifold, a second intake manifold configured to supply the air, which flows from the air cleaner while bypassing the charger and the intercooler to the intake port.
Novak invention teaches an intake system comprises a port partition (20) to divide an intake port of cylinder head [engine (10)] into an upper portion (22) and lower portion (24); first intake port [primary port passage (22); notes that the passage (22) will be placed in the position in order to connect the intake passage (104) of Abe invention to the engine], and a second intake manifold [a secondary port passage (24)] configured to supply the air, which flows from the air cleaner while bypassing the charger and the intercooler to the intake port [notes that the passage (24) will be placed in the position in order to connect the bypass passage of Abe invention to the engine].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by  would have been recognized in the pertinent art of Abe invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a port partition disposed to divide an intake port of cylinder head into two parts as taught by Novak into the Abe system for the purpose of providing the air into the intake port by two different pathways, respectively.  Furthermore, since the port partition (20) which divided the intake port into primary port (22) and secondary port (24); therefore, the air supplied from the air cleaner to intake manifold would have been well known that the upper portion and lower portion would be included.
Regarding claim 2, as discussed in claim 1, the modified Abe also teaches a fish belly portion [the curve part (40) of the port (22), Novak].
Regarding claim 4, as discussed in claim 3, the modified Abe further teaches the primary port and secondary port are configured to be integrally assembled [see Novak].
Regarding claim 5, as discussed in claim 4 [see Novak].
Regarding claims 6 and 7, [see Novak].
Regarding claim 8, as discussed in claim 1, the modified Abe further teaches the bypass valve is disposed at an inlet of the second manifold [see Novak].
Regarding claim 9, as discussed in claim 1-8, since the first and second manifolds have been considered indefinite; therefore, the position of a PCV would have been considered to be an obvious choice of design.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
5.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
August 29, 2022




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 30, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747